DETAILED ACTION
Status of the claims
	Claims 1, 3-4, 6-20 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the original specification did not disclose “wherein the material comprises a polymer material and the polymer material of the radiopaque elements is filled with a greater amount of the radiopaque filler than is the polymer material of the flexible elongate member”; in other words, “the polymer material of the radiopaque elements is filled with a greater amount of the radiopaque filler than is the polymer material of the flexible elongate member” means that the polymer material of the flexible elongate member is filled with some amount of radiopaque elements, which is not disclosed by the original disclosure. 
The following rejection to claim 4 will be based on the original disclosure.


Claim Objections
Claim 3 is objected to because of the following informalities:  line 1-2, “the plurality of” should be – the first plurality of –.  Appropriate correction is required.
Claims 9-11, 16-18 are objected for the same reason as claim 3.
 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 13-14, 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Patel (US 20070219516).
Regarding claim 1, Patel disclosed X-ray detectable element for association with surgical                         absorbent substrates, comprising
a sheet of an absorbent fabric material configured to absorb body fluid;  and 
[0004] Accordingly, the present disclosure relates to an x-ray detectable element for use in association with a surgical absorbent substrate.  The detectable element has an extruded sheath at least partially encasing an elongated radiopaque core.  The absorbent substrate may include, woven and non-woven, surgical sponges and gauze. {a surgical absorbent substrate thus a sheet of an absorbent fabric material}
a first plurality of discreet radiopaque elements distributed over at least one distribution line extending from one edge of the sheet to another edge of the sheet;  
wherein the first plurality of discreet radiopaque elements are arranged in a tethered construct which is attached to the sheet of an absorbent fabric material.
[0031] The radiopaque core may be of a continuous length within the sheath, as shown in FIGS. 1-4, or the radiopaque core may be intermittently spaced in the longitudinal direction, as depicted in FIG. 6.  The intermittent radiopaque core 52 provides easier recognition of element 50 over other structures in the surgical field, such a pacemaker wires.  In yet another embodiment, depicted in FIG. 7, x-ray detectable element 60 may have radiopaque core 62 fully encased within sheath 64, i.e., not extended to the ends of sheath 64.  In a further embodiment, depicted in FIG. 8, x-ray detectable element 70 has intermittent radiopaque core 72 fully encased within sheath 74. { the radiopaque core may be intermittently spaced in the longitudinal direction thus a first plurality of discreet radiopaque elements distributed over at least one distribution line and arranged in a tethered construct}
[0032] FIG. 11A depicts x-ray detectable element 80 woven into absorbent substrate 88 in the pattern of an extended "Z".  FIG. 11B depicts element 80 woven into absorbent substrate 88 in an "X" pattern.  Absorbent substrate 88 may be a sponge, gauze, or the like and may be fabricated from, woven and non-woven, cotton, synthetic fibers, or the like. { x-ray detectable element 80 woven into absorbent substrate 88  thus is attached to the sheet of an absorbent fabric material; in the pattern of an extended "Z"  thus one distribution line extending from one edge of the sheet to another edge} 
and wherein the discreet radiopaque elements are secured to a flexible elongate member and the flexible elongate member and the discreet radiopaque elements are formed from the same material filled with a radiopaque filler.
[0025] Radiopaque core 12 is an elongated filament or thread containing, preferably, anywhere from 30% to 90% opacifying agent or agents. Other percentages for the opacifying agents are also contemplated. The opacifying agent or agents may be combined, or blended, with one or more other elastomeric materials or polymers to form radiopaque core 12. Such an elastomeric polymer is polyvinylchloride (PVC). A common opacifying agent is barium sulfate, BaSO.sub.4. In one preferred embodiment, radiopaque core 12 has a circular cross-section which provides uniform visibility of the element along its length when viewed under x-ray.
[0031] The radiopaque core may be of a continuous length within the sheath, as shown in FIGS. 1-4, or the radiopaque core may be intermittently spaced in the longitudinal direction, as depicted in FIG. 6. The intermittent radiopaque core 52 provides easier recognition of element 50 over other structures in the surgical field, such a pacemaker wires. {opacifying agent or agents thus a radiopaque filler}
Regarding claim 3, Patel disclosed further [0026] Sheath 14 of x-ray detectable element 10 at least partially encases radiopaque core 12 and, preferably, fully encloses radiopaque core 12.   {i.e. the radiopaque core secured over to the sheath within}
Regarding claim 4, the claim is interpreted and rejected as claim 1. {see “opacifying agent” of [0025], thus filler}
Regarding claim 6, Patel disclosed further [0032] FIGS. 9-11 illustrate x-ray detectable element 80 in association with absorbent substrate 88.  FIG. 9 depicts element 80 secured on absorbent substrate 88 through the use of stitching 84.  FIG. 10 shows x-ray detectable element 80 woven amongst fibers 86 of absorbent substrate 88.
	Regarding claim 13, Patel disclosed further [0032] FIG. 11B depicts element 80 woven into absorbent substrate 88 in an "X" pattern. 
Regarding claim 14, the claim is interpreted and rejected as claim 1. 
Regarding claim 20, Patel disclosed further [0032] FIG. 11B depicts element 80 woven into absorbent substrate 88 in an "X" pattern. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 20070219516) in view of Hardy (US 3965907).
	Regarding claim 7, Patel did not disclose wherein the sheet of absorbent material 
is configured to be folded and individual ones of the discreet radiopaque 
elements will align with others of the discreet radiopaque elements to enhance 
a radiopaque image artifact when the sheet is in its folded configuration.
	Hardy teaches a surgical sponge wherein The sponge 20 may be folded into a preferred configuration as described below.  As shown in FIGS. 1 and 3, an end section 33 of the sheet 22 is folded along a lateral fold line 35, with the front surface 28 of the end section 33 being positioned against an adjacent portion of the sheet, in order to place the edge 26a, which may be cut, remote the sides of the sponge.  The front surfaces 28 of side sections 34a and 34b in the sheet 22 are then folded along longitudinally extending fold lines 38a and 38b against the front surfaces of intermediate sections 36a and 36b.  Next, the back surfaces 30 of the inwardly folded side sections 34a and b are folded against each other along a longitudinally extending fold line 40.  As shown in FIGS. 3 and 4, the longitudinally folded sheet 22 is then folded along a laterally extending central fold line 42 to position the back surfaces 30 of end sections 44a and 44b together.  Finally, the end sections 44a and b of the laterally folded sponge 20 are laterally folded along a fold line 46 to reduce the length of the sponge, as illustrated in FIG. 5.  In this configuration, the radiopaque element 32 is positioned inside the sponge, and the sheet 22 has been folded into a preferred shape for use in surgery. {see Fig. 3, which shows the radiopaque element 32 will be aligned with radiopaque element 32 of the other side of sponge}
	Patel and Hardy are considered to be analogous art because they pertain to surgical sponge. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the sheet of absorbent material 
is configured to be folded and individual ones of the discreet radiopaque elements will align with others of the discreet radiopaque elements to enhance a radiopaque image artifact when the sheet is in its folded configuration for Patel’s sponge so that the sponge 20 may be folded into a preferred configuration.
	Regarding claim 8, the claim is interpreted and rejected as claim 1. {i.e. [0004] The absorbent substrate may include, woven and non-woven, surgical sponges and gauze.}
	Regarding claim 9, the claim is interpreted and rejected as claim 7. {see Fig. 3 for details}
Regarding claim 10, the claim is interpreted and rejected as claim 7. {see Fig. 3 for details}
Regarding claim 15, the claim is interpreted and rejected as claim 8.
Regarding claim 16, the claim is interpreted and rejected as claim 9.
Regarding claim 17, the claim is interpreted and rejected as claim 10.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-10, 13-17, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, including newly cited paragraph [0025] and [0031] of Patel.


Allowable Subject Matter
Claim 11-12, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685